Order entered April 3, 2013




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00442-CV

             AMERICAN FIRST LLOYD'S INSURANCE COMPANY, Appellant

                                                  V.

                  HARTFORD LLOYD'S INSURANCE COMPANY, Appellee

                        On Appeal from the 439th Judicial District Court
                                   Rockwall County, Texas
                              Trial Court Cause No. 1-10-1272

                                             ORDER
          By order dated February 22, 2013, the Court abated the appeal to allow the parties time to
negotiate a settlement agreement. We REINSTATE the appeal.
          By letter dated March 29, 2013, appellant informed the Court that the parties need an
additional thirty days to finalize their settlement and asks the Court to continue the abatement.
We treat appellant’s letter as a motion to abate. We GRANT appellant’s motion to abate the
appeal pending settlement. We ABATE the appeal. The appeal will be reinstated when the
Court receives a motion to dismiss or thirty days from the date of this order, whichever occurs
sooner.

                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE